Citation Nr: 0704408	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for systemic lupus 
erythematosus, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for seronegative 
rheumatoid arthritis, to include as due to an undiagnosed 
illness.

 3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for diabetes mellitus, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for cholecystitis 
status post cholectectomy, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and I.T.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to June 
1992 with service in the Desert Shield/Desert Storm area of 
responsibility from March 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2002 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

A hearing was held on April 2, 2006, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e) (2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  Specifically, 
the Board has received VA treatment records dated in October 
2006.  Although the veteran did not submit a waiver of the 
RO's initial consideration of the evidence, the Board notes 
that the evidence is duplicative of that already associated 
with the claims file.  In this regard, the treatment records 
merely reiterate that the veteran has quiescent systemic 
lupus erythematosus.  Therefore, the Board will proceed with 
a decision on the issues on appeal.

The Board observes that the veteran's appeal originally 
included the issue of entitlement to an increased evaluation 
for irritable bowel syndrome.  However, the veteran submitted 
a statement in April 2006 in which she indicated that she 
wished to withdraw her appeal on that issue.  See 38 C.F.R. § 
20.204 (2005).  Accordingly, the issue of entitlement to an 
increased evaluation for irritable bowel syndrome no longer 
remains in appellate status and no further consideration is 
required.

The Board also notes that the veteran's appeal had originally 
included the issues of entitlement to service connection for 
fibromyalgia, generalized anxiety disorder with secondary 
depression, urinary tract infection/cystitis, and 
patellofemoral pain syndrome of the left knee.  However, 
during the pendency of the appeal, a rating decision dated in 
February 2006 granted service connection for those disorders.    
Therefore, the issues of entitlement to fibromyalgia, 
generalized anxiety disorder with secondary depression, 
urinary tract infection/cystitis, and patellofemoral pain 
syndrome of the left knee no longer remain in appellate 
status, and no further consideration is required. 

Further, the Board observes that the veteran submitted a 
statement in June 2006 in which she disagreed with the RO's 
disposition of numerous issues.  However, those matters are 
not currently before the Board because they have not been 
prepared for appellate review.  Accordingly, those matters 
are referred to the RO appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed December 1998 rating decision denied 
service connection for lupus.

3.  The evidence received since the December 1998 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for systemic lupus erythematosus.

4.  The veteran is service-connected for fibromyalgia and has 
been variously diagnosed with systemic lupus erythematosus 
and seronegative rheumatoid arthritis.

5.  The veteran has not been shown to currently have systemic 
lupus erythematosus that is causally or etiologically related 
to military service.

6.  The veteran has not been shown to currently have 
seronegative rheumatoid arthritis that is causally or 
etiologically related to military service.

7.  The veteran has been diagnosed with GERD.

8.  GERD did not manifest during service and has not been 
shown to be causally or etiologically related to the 
veteran's military service.

9.  The veteran has been diagnosed with diabetes mellitus.

10.  Diabetes mellitus did not manifest during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the veteran's military 
service.

11.  The veteran has been diagnosed with cholecystitis status 
post cholectectomy.

12.  Cholecystitis status post cholectectomy did not manifest 
during service and has not been shown to be causally or 
etiologically related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision, which denied 
entitlement to service connection for lupus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the December 1998 
rating decision is new and material, and the claim for 
service connection for a lupus is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Systemic lupus erythematosus was not incurred in active 
service and is not due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1112, 1117 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006). 

4.  Seronegative rheumatoid arthritis was not incurred in 
active service and is not due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1112, 1117 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006). 

5.  GERD was not incurred in active service and is not due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1117 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006). 

6.  Diabetes mellitus was not incurred in active service and 
is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.317 (2006). 

7.  Cholecystitis status post cholectectomy was not incurred 
in active service and is not due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1112, 1117 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for systemic lupus erythematosus, the RO had a 
duty to notify the veteran what information or evidence was 
needed in order reopen her claim.  The law specifically 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  In the decision below, the Board has reopened 
the veteran's claim for service connection for systemic lupus 
erythematosus, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the merits of the veteran's claims for 
service connection, the RO did provide the appellant with 
notice in December 2001 and November 2002, prior to the 
initial decisions on the claim in February 2002 and March 
2003, as well as in October 2003 and November 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate her claims for service connection.  
Specifically, the December 2001, November 2002, and November 
2004 letters stated that the evidence must show that she had 
an injury in military service or a disease that began in, or 
was made worse during military service, or that there was an 
event in service that caused injury or disease; that she has 
a current physical or mental disability; and that there is a 
relationship between her current disability and an injury, 
disease, or event in military service.  Additionally, the 
June 2004 statement of the case (SOC) and the January 2006 
supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of her application and, 
in so doing, informed her of the evidence that was needed to 
substantiate her claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the December 2001, November 2002, 
October 2003, and November 2004 letters indicated that 
reasonable efforts would be made to help her obtain evidence 
necessary to support her claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on her claims.

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
December 2001, November 2002, October 2003, and November 2004 
letters notified the veteran that she must provide enough 
information about her records so that they could be requested 
from the agency or person that has them.  The December 2001, 
November 2001, October 2003, and November 2004 letters also 
requested that she complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the December 2001, November 2002, 
October 2003, and November 2004 letters indicated that it was 
the veteran's responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  Similarly, the November 2004 letter 
stated that it was still the veteran's responsibility to 
support her claims with appropriate evidence. 

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOC of the reasons for the 
denial of her claims and, in so doing, informed her of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements have been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the appellant is not entitled to service 
connection for systemic lupus erythematosus, seronegative 
rheumatoid arthritis, GERD, diabetes mellitus, and 
cholecystitis.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as her VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with her claims.  The veteran was also afforded VA 
examinations in June 1998, August 1998, February 2000, 
January 2002, and November 2005.  VA has further assisted the 
veteran and her representative throughout the course of this 
appeal by providing them with a SOC and a SSOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as diabetes 
mellitus, may be also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).


I.   Systemic Lupus Erythematosus

The Board observes that the veteran's claim for service 
connection for systemic lupus erythematosus was previously 
considered and denied by the RO in a rating decision dated in 
December 1998.  The veteran was notified of that decision and 
of her appellate rights.   In general, rating decisions that 
are not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In September 2001, the veteran essentially requested that her 
claim for service connection for systemic lupus erythematosus 
be reopened.  The February 2002 and March 2003 rating 
decisions now on appeal denied reopening the veteran's claim.  
However, the January 2006 supplemental statement of the case 
(SSOC) implicitly reopened the veteran's claim for service 
connection for systemic lupus erythematosus and adjudicated 
that claim on a de novo basis.  As will be explained below, 
the Board believes that the RO's adjudication regarding 
reopening the veteran's claim for service connection for 
systemic lupus erythematosus is ultimately correct.  
Nevertheless, the requirement of submitting new and material 
evidence is a material legal jurisdictional issue that the 
Board is required to address on appeal, despite the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996) (Statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
potential jurisdictional defect may be raised by court of 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, once apparent, must be adjudicated).  Thus, the 
Board has recharacterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for 
systemic lupus erythematosus.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the December 1998 rating decision denied the 
veteran's claim for service connection for lupus.  In that 
decision, the RO observed that the veteran's service medical 
records were negative for any complaints or treatment of 
lupus.  The RO also indicated that the disability was 
determined to be the result of a known clinical diagnosis, 
which was not incurred in or caused by service.  It was also 
noted that lupus did not manifest within one year of the 
veteran's separation from service.  Therefore, service 
connection for lupus was denied.

The evidence associated with the claims file subsequent to 
the December 1998 rating decision includes private medical 
records, VA medical records, VA examination reports, records 
from the Social Security Administration, lay statements, and 
the April 2006 hearing testimony as well as the veteran's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the December 
1998 rating decision and finds that this evidence constitutes 
new and material evidence which is sufficient to reopen the 
previously denied claim for service connection for lupus.  
This evidence is certainly new, in that it was not previously 
of record.  The Board also finds the November 2005 VA 
examination reports to be material.  In this regard, the 
Board notes that the November 2005 VA examiner provided an 
opinion regarding the veteran's lupus.  Therefore, the Board 
finds that new and material evidence has been presented to 
reopen the veteran's previously denied claim for service 
connection for a lupus.  

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of this claim in 
this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the veteran, the 
appellant has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so. See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for systemic 
lupus erythematosus.  At the outset, the Board does 
acknowledge the veteran's contention that her joint pain and 
rash are due to an undiagnosed illness.  However, the Board 
notes that the veteran's joint pain has been attributed to a 
known clinical diagnosis.  In this regard, the veteran has 
been service-connected for fibromyalgia, and the November 
2005 VA examiner opined that she did not have an undiagnosed 
illness due to her Gulf War Service.  In addition, the 
November 2005 VA examiner noted that the veteran did not have 
any skin rashes.  As such, the veteran's claimed joint pain 
and skin rash cannot be considered an undiagnosed illness.

Moreover, the veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of lupus.  In 
fact, she did not seek treatment for lupus for many years 
following her separation from service.  Therefore, the Board 
finds that systemic lupus erythematosus did not manifest 
during his period of service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
systemic erythematosus lupus, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
lupus is itself evidence which tends to show that systemic 
erythematosus lupus did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that systemic 
lupus erythematosus manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current systemic lupus erythematosus to the 
veteran's military service.  As noted above, the record shows 
that there were no complaints, treatment, or diagnosis of 
lupus for many years following the veteran's separation from 
service.  Moreover, the veteran has not even contended that 
her systemic erythematosus lupus is directly related to her 
military service, as she has instead claimed that the 
disorder is due to an undiagnosed illness.  The Board also 
finds it significant that the November 2005 VA examiner 
stated that the veteran did not have systemic lupus 
erythematosus and instead attributed the symptomatology to 
her service-connected fibromyalgia.  Therefore, the Board 
finds that systemic lupus erythematosus did not manifest 
during service and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.


II.  Seronegative Rheumatoid Arthritis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
seronegative rheumatoid arthritis.  Initially, the Board does 
acknowledge the veteran's contention that her joint pain is 
due to an undiagnosed illness.  However, the Board again 
notes that the veteran's joint pain has been attributed to a 
known clinical diagnosis.  In this regard, the veteran has 
been service-connected for fibromyalgia.  Moreover, the 
November 2005 VA examiner diagnosed the veteran as having 
seronegative rheumatoid arthritis and opined that she did not 
have an undiagnosed illness due to her Gulf War Service.  As 
such, the veteran's joint pain cannot be considered an 
undiagnosed illness.

Moreover, the veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of seronegative 
rheumatoid arthritis.  In fact, the veteran did not seek 
treatment for such a disorder for many years following her 
separation from service.  The Board finds this gap in time 
significant, and, as noted above with regard to the claim for 
service connection for systemic lupus erythematosus, it 
weighs against the existence of a link between any current 
seronegative rheumatoid arthritis and her military service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that 
seronegative rheumatoid arthritis did not manifest during her 
period of service or for many years thereafter.

In addition to the lack of evidence showing that seronegative 
rheumatoid arthritis manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current arthritis to the veteran's military 
service.  As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of arthritis for many 
years following the veteran's separation from service.  
Moreover, the veteran has not even contended that her 
seronegative rheumatoid arthritis is directly related to her 
military service, as she has instead claimed that the 
disorder is due to an undiagnosed illness.  The Board also 
finds it significant that VA medical records dated in 
February 2005 noted that the veteran did not have a 
rheumatologic diagnosis, and VA medical records dated in May 
2005 also indicated that there were no clinical or objective 
findings consistent with rheumatologic disease, as it was 
likely a component of fibromyalgia versus a somatoform 
disorder.  It was also noted that there was no need for 
further work-up as the recent work-up was negative, and the 
veteran was asymptomatic.  Similarly, VA medical records 
dated in June 2005 indicated that there was no evidence of 
underlying inflammatory arthritis or connective tissue 
disease.  In addition, the November 2005 VA examiner  
observed that the veteran did not have any physical 
complaints that would establish that she had rheumatoid 
arthritis while on active duty, and as such, he stated that 
he could not establish that the disorder occurred while she 
was in the military.  Therefore, the Board finds that 
seronegative rheumatoid arthritis did not manifest during 
service and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.


III.  GERD

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for GERD.  At 
the outset, the Board does acknowledge the veteran's 
contention that she has heartburn that is due to an 
undiagnosed illness.  However, the Board notes that the 
veteran's heartburn has been attributed to a known clinical 
diagnosis.  In this regard, the Board notes that the veteran 
has been diagnosed with GERD on numerous occasions.  As such, 
the veteran's heartburn cannot be considered an undiagnosed 
illness.

The Board does acknowledge the veteran's service medical 
records showing that she was treated for gastroenteritis as 
well as for chest pain consistent with indigestion.  However, 
the veteran was not diagnosed with GERD during her period of 
service.  In fact, an examination performed in July 1987 
found her mouth, throat, abdomen, and viscera to be normal, 
and she was not diagnosed with GERD until many years 
following her separation from service.  The Board finds this 
gap in time significant, and, as noted above, it weighs 
against the existence of a link between any current GERD and 
her military service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  Therefore, the 
Board finds that GERD did not manifest during her period of 
service or for many years thereafter.

In addition to the lack of evidence showing that GERD 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
reflux disorder to the veteran's military service.  As noted 
above, the record shows that there were no complaints, 
treatment, or diagnosis of GERD for many years following the 
veteran's separation from service.  Moreover, the veteran has 
not even contended that her GERD is directly related to her 
military service, as she has instead claimed that the 
disorder is due to an undiagnosed illness.  The Board also 
finds it significant that the November 2005 VA examiner 
opined that the veteran's reflux disease was less likely as 
not a result of her military service.  Therefore, the Board 
finds that GERD did not manifest during service and has not 
been shown to be causally or etiologically to an event, 
disease, or injury in service.


IV.  Diabetes Mellitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for diabetes 
mellitus.  The Board does acknowledge the veteran's 
contention that her diabetes mellitus is due to an 
undiagnosed illness.  However, the Board notes that the 
veteran's diabetes mellitus is a diagnosis itself.  
Therefore, diabetes mellitus does not constitute an 
undiagnosed illness due to the veteran's Gulf War service  

Moreover, the veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of diabetes 
mellitus.  In fact, the veteran did not seek treatment for 
diabetes mellitus for many years following her separation 
from service.  The Board finds this gap in time significant, 
and, as noted above, it weighs against the existence of a 
link between the veteran's diabetes mellitus and her military 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that diabetes 
mellitus did not manifest during his period of service or for 
many years thereafter.

In addition to the lack of evidence showing that diabetes 
mellitus manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diabetes mellitus to the veteran's military service.  
As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of diabetes mellitus for 
many years following the veteran's separation from service.  
Moreover, the veteran has not even contended that her 
diabetes mellitus is directly related to her military 
service, as she has instead claimed that the disorder is due 
to an undiagnosed illness.  The Board also finds it 
significant that the November 2005 VA examiner opined that 
the veteran's diabetes mellitus is not service-connected, as 
it was diagnosed after she separated from service.  
Therefore, the Board finds that diabetes mellitus did not 
manifest during service or within one year thereafter and has 
not been shown to be causally or etiologically to an event, 
disease, or injury in service.


V.  Cholecystitis Status Post Cholectectomy

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
cholecystitis status post cholectectomy.  The Board does 
acknowledge the veteran's contention that she has an 
undiagnosed illness.  However, as the veteran has been found 
to have cholecystitis, there is no medically unexplained 
chronic multisymptom illness due to the her Gulf War service

The Board acknowledges that the veteran was seen for stomach 
cramping and nausea during the early part of her military 
service and that a gall bladder disturbance was considered in 
February 1984 because her mother had had a cholecystectomy.  
However, the veteran was never diagnosed with cholecystitis 
during her period of service.  In fact, an examination 
performed in July 1987 found her abdomen and viscera to be 
normal, and the remainder of her service medical records are 
negative for additional complaints.  In fact, the November 
2005 VA examiner observed that the veteran's symptoms of 
cholecystitis appeared after her discharge from military 
service, and the Board further notes that the veteran was not 
diagnosed with cholecystitis until many years following her 
separation from service.  The Board finds this gap in time 
significant, and, as discussed above, it weighs against the 
existence of a link between the veteran's cholecystitis and 
her military service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  As such, the 
veteran's symptomatology in service was acute and transitory 
and appears to have resolved without residuals.  Therefore, 
the Board finds that cholecystitis did not manifest in 
service or for many years thereafter.  

In addition to the lack of evidence showing that 
cholecystitis manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current cholecystitis to the veteran's military 
service.  As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of cholecystitis for many 
years following the veteran's separation from service.  
Moreover, the veteran has not even contended that her 
cholecystitis is directly related to her military service, as 
she has instead claimed that the disorder is due to an 
undiagnosed illness.  The Board also finds it significant 
that the November 2005 VA examiner opined that the veteran's 
history of gall bladder removal was not service-connected 
because she did not have the symptoms of cholecystitis in 
service and the surgery was performed following her 
discharge.  Therefore, the Board finds that cholecystitis did 
not manifest during service and has not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.


VI.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for systemic lupus erythematosus, seronegative 
rheumatoid arthritis, GERD, diabetes mellitus, and 
cholecystitis status post cholectectomy is not warranted.  
Although the veteran contends that she currently has those 
disorders and that they are related to her military service, 
the veteran is not a medical professional, and therefore her 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for systemic lupus 
erythematosus is reopened, and to this extent only, the 
appeal is granted.

Service connection for systemic lupus erythematosus is 
denied.

Service connection for seronegative rheumatoid arthritis is 
denied.

Service connection for GERD is denied.

Service connection for diabetes mellitus is denied.

Service connection for cholecystitis status post 
cholectectomy is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


